Title: To James Madison from Albert Gallatin, 24 December 1803 (Abstract)
From: Gallatin, Albert
To: Madison, James


24 December 1803, Treasury Department. “I have the honour of enclosing for your information and consideration an extract of a letter received from the Collector of Philadelphia.”
 

   
   RC and enclosures (DNA: RG 59, ML). RC 1 p.; in a clerk’s hand, signed by Gallatin; docketed by Wagner. Enclosures printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:278–79.



   
   Gallatin enclosed an extract from Peter Muhlenberg to Gallatin, 19 Dec. 1803 (2 pp.; docketed by Wagner), requesting instructions for dealing with American ships arming themselves in port allegedly “to defend themselves against the Brigands.” Muhlenberg cited the case of the Antelope, which was “not built for burthen, but expressly for the purpose of fast sailing,” and was found on departure for a charter trip to the West Indies to have four mounted guns and “some Cutlasses and a few Muskets onboard—with about ten rounds of Ammunition.” Muhlenberg also enclosed a copy of a 1 Dec. 1803 opinion from district attorney Alexander J. Dallas (2 pp.) that no U.S. statute prohibited an American ship from arming for self-defense. Dallas added that although the armament of the ship in question seemed heavy, so long as the owner swore he had no intention of selling it abroad, nothing could be done. He suggested that Muhlenberg apply to the government for a general rule on the matter.


